DETAILED ACTION
	The Information Disclosure Statement filed on April 27, 2022 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 101630788) in view of Geissele et al (US 2004/0113133). 
Kang discloses a rail seat assembly comprised of a translucent pad 20 and a transparent plate 50 fixed to the pad. The transparent plate 50 is formed of a wide weave mesh allowing it to be see through. 
Geissele et al discloses a rail seat assembly comprised of a plate having a main body 40, a first rail 42 extending from a first side of the main body longitudinally and delimiting a first outer periphery and a second rail 44 extending longitudinally from a second side of the main body and delimiting a second outer periphery with the first rail and the second rail. The first and second rails extend over the sides a crosstie, as shown in figure 3, in order to aid in addressing the cant of the rail seat assembly.
As shown in figure 2, the pad is releasably affixed to the plate and the pad is mounted to the plate by protrusions 62 that extend from the plate. The assembly is further comprised of a first opening 46 on the plate and a second opening in the plate 48 and the pad also includes a linearly extending top surface 76. Figure 14A depicts a series of grooves 290 on the underside of the rail pad. Geissele discloses the structure of the seat assembly as described above. However, the assembly is not shown to be transparent or translucent. It would have been obvious to one of ordinary skill in the art to have combined a transparent layer, like that of Kang, to a seat assembly, like that of Geissele et al, with the expected result of providing a see through layer to insure proper placement of the pads and plates on the crossties to insure the further proper placement and securement of the rail. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 101630788) in view of Geissele et al (US 2004/0113133) and further in view of Urmson et al (US 9,103,074). The combination of Kang and Geissele et al, as described above, discloses the rail seat assembly and transparent components. However, the combination does not show an insulator attached to the assembly. Urmson et al discloses a rail seat assembly further comprised of insulators 188. It would have been obvious to one of ordinary skill in the art to have applied insulators, like that of Urmson et al, to the rail seat combination of Kang and Geissele et al, with the expected result of providing a rail seat insulted from electrical energy so as to protect any communication components attached through the seat assembly.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geissele et al (US 2004/0113133) in view of Kang (KR 101630788). 
Geissele et al discloses a method of performing n track rail assembly comprised of cleaning a rail seat of a crosstie by removing the pad and plate components as shown in figures 1-3. Applying an adhesive material, in the form of an epoxy 25, to an abraded areas of the rail seat and placing a rail seat assembly that includes a plate 32 and a pad 34 that is affixed to the pad over the adhesive material. Pressure is applied to the rail seat assembly by way of the steel rail in order to adjust the height, cant and flatness of the assembly. Geissele discloses the method of the seat assembly as described above. However, the assembly is not shown to be transparent or translucent. It would have been obvious to one of ordinary skill in the art to have combined a transparent layer, like that of Kang, to a seat assembly, like that of Geissele et al, with the expected result of providing a see through layer to insure proper placement of the pads and plates on the crossties to insure the further proper placement and securement of the rail. It further would have been obvious to one of ordinary skill in the art to have properly inspected the various areas and surfaces to insure proper placement of the components. 
Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive. Applicant argues that the plate and pad of Kang are not transparent or translucent. Kang specifically states that the main body is made of a resin sheet such as a relatively thin transparent plastic. It further would have been obvious to one of ordinary skill to have used Kang as a teaching to show a transparent feature for a rail pad. Applicant further argues that the prior art does not show grooves as recited in the instant claims. As stated above, Geissele et al shows an embodiment in figure 14A with grooves on the underside of the pad. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
July 18, 2022